On behalf of the
delegation of the Lao People’s Democratic Republic, I
would like to thank Mr. Julian Hunte, President of the
General Assembly at its fifty-eighth session, for his
dedication and hard work and to welcome Mr. Jean
Ping, Minister of State, Minister for Foreign Affairs,
Cooperation and la Francophonie of the Republic of
Gabon, as President of the Assembly at its fifty-ninth
session.
On this occasion, I would also like to commend
Secretary-General Kofi Annan for his tireless efforts to
make the United Nations more effective, and especially
for taking the initiative to establish a High-level Panel
on Threats, Challenges and Change to address United
Nations reform and to propose recommendations to the
General Assembly. The member States all look forward
to seeing and considering those eagerly awaited
recommendations.
In 2000, the Millennium Declaration, a landmark
document, manifested our strong will to face the most
pressing challenges of our time. The Millennium
Development Goals have become fundamental
benchmarks in our efforts to achieve economic growth
and sustainable development. Over the past four years,
their implementation at the global and regional levels
has proved to be successful in some countries, while
many developing countries, especially the least
developed, have had difficulties in attaining those
goals due to unfavourable conditions. In that context,
the Lao People’s Democratic Republic views the high-
level plenary meeting to review the implementation of
the Millennium Declaration, scheduled for next year, as
a crucial opportunity for the international community
to take stock of the progress made and to develop
appropriate measures to secure the necessary financial
resources for better achievements in the years ahead.
The international situation continues to be
marked by rapid and complex evolution. In that
context, peace and international security must be
preserved at all costs. The Non-Aligned Movement, at
its ministerial conference held in Durban, South Africa,
from 17 to 19 August 2004, reiterated its commitment
to multilateralism in the maintenance of international
peace and security. The strengthening and promotion of
the multilateral process would certainly contribute to
the world’s efforts effectively to address international
challenges.
Today, weapons of mass destruction — be they
chemical, biological or nuclear — all pose major
threats to peace and security at the regional and global
levels and are far from being totally eliminated.
2

Therefore, we should all work collectively to ensure
that those inhumane weapons disappear from the face
of the Earth.
Terrorism continues to bring disaster to humanity
and endangers national and international security. The
international community is urged to further cooperate
at the national, regional and international levels in the
fight against terrorism in all its forms and
manifestations. All acts of terrorism, wherever and by
whomever committed, are criminal and unjustifiable.
To that end, the Lao People’s Democratic Republic
reaffirms its position to continue to cooperate with the
international community based on the principles of the
United Nations Charter, international law and relevant
international conventions.
The year 2005 will mark the fiftieth anniversary
of the Asian-African Conference. The commemoration
of this golden jubilee will be a crucial opportunity to
solemnly reaffirm the validity of the core principles of
the Bandung spirit, which are solidarity, friendship and
cooperation, and which continue to serve as an
effective foundation for resolving global problems and
promoting good relations among the countries and the
peoples of the world.
Recently, the increasingly deteriorating security
situation in Iraq has been cause for concern. The Lao
People’s Democratic Republic expresses the hope that
a peaceful solution can be found to achieve peace and
stability and to ensure the well-being of the Iraqi
people.
We commend the efforts being made to find a
peaceful solution to the Korean Peninsular issue
through the convening of three rounds of six-party
talks. We hope that all parties concerned will pursue
those talks in order to achieve permanent peace and
security in the Korean Peninsula, thus creating
favourable conditions for peaceful reunification.
Violence continues unabated in the occupied
Palestinian territories, including East Jerusalem. Such
violence will hurt the peace efforts in the Middle East
and prolong the suffering of the peoples of the region.
Thus, we urge the parties concerned to engage in
serious dialogue, settle their conflict and realize the
vision of two States, Israel and Palestine, living side by
side in peace within secure and recognized borders, in
accordance with the relevant Security Council
resolutions.
Last month, at its Durban Ministerial Conference,
the Non-Aligned Movement called once again upon the
Government of the United States to put an end to the
economic, financial and trade embargo against Cuba.
That unilateral embargo, which has caused immense
material losses and economic damage to the people of
Cuba, runs counter to the United Nations Charter and
international law. It is time that the embargo was lifted.
Capitalizing on the momentum achieved at the
historic international ministerial conference at Almaty,
Kazakhstan, to address the special needs of landlocked
developing countries (LLDCs), the Lao People’s
Democratic Republic, as Chairman of the Group of
LLDCs, has spared no efforts to bring benefits to these
vulnerable developing countries. We would like to
convey our appreciation to eleventh session of the
United Nations Conference on Trade and Development,
which recognized LLDCs as small and vulnerable
economies. We hope that such special recognition will
be granted by other international forums and
organizations, in particular the World Trade
Organization, as gaining access to international
markets for products of interest to our countries will
significantly help to overcome our geographical
handicap as landlocked States.
The global illicit drug problem and related crime
remain an issue of concern to the world community.
Owing to its cross-border and international nature, this
problem can be dealt with effectively only through
international cooperation. In an effort to contribute to
the fight against this scourge, the Lao People’s
Democratic Republic continues to build and intensify
cooperation at the national, regional and international
levels. As a result, opium cultivation in our country
declined significantly from 2003 to 2004, and we will
strive to eliminate opium cultivation by 2005. I take
this opportunity to appeal to the international
community to continue to grant financial support to
assist our country in addressing a number of
challenges, namely the treatment of opium addicts, the
creation of new and sustainable employment and the
provision of necessary infrastructures to prevent
former opium poppy growers from replanting.
Over the past year, the Lao people of all ethnic
origins, all walks of life and all religions have been
living in solidarity and harmony. Social and political
stability across the country remained solid. The
economy enjoyed a sustained growth rate of 6.5 per
cent. The poverty of the people has been gradually
3

reduced, and external relations of cooperation have
been broadened extensively. Later this year, the Lao
People’s Democratic Republic will be hosting the 10th
Association of Southeast Asian Nations (ASEAN)
Summit and other related summits with ASEAN
dialogue partners. On that occasion, a number of
important documents will be adopted, aiming to
accelerate regional integration and the establishment of
the ASEAN community by 2020.
In its nearly 60 years of existence, the United
Nations, has played its role in promoting international
peace and security and socio-economic development. It
has had much success. As we enter the twenty-first
century, our world today is still confronted with
numerous complex problems including wars, armed
conflicts, terrorism, global crime, human trafficking,
global warming, environmental degradation, HIV/
AIDS and other diseases and the marginalization of
developing countries, in particular the three most
vulnerable groups among them: the least developed
countries, the landlocked developing countries and the
small island developing States. The international
community should cooperate and work collectively
through the United Nations to address the global
challenges of our time.
The United Nations needs to be reformed if the
Organization is to be more effective and more
democratic. The General Assembly should also have an
important and more active role to play in the
management of world affairs. With respect to the
Security Council, we wish to reaffirm the position of
the Lao People’s Democratic Republic, first expressed
many years ago, that there should be an increase in the
number of permanent and non-permanent members
from the developed and developing countries, in
accordance with the principle of equitable geographical
distribution and taking into account the relative
importance of the various countries. In the same
context, the Lao People’s Democratic Republic
supports Japan, Germany and India as permanent
members in a new, expanded Security Council.
All this would greatly contribute to achieving our
ultimate goal of making the United Nations, our
universal Organization, an organization that can gain
the trust and the confidence of Member States.